Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Charles Joseph Bandy, Appellant                       Appeal from the 354th District Court of
                                                       Hunt County, Texas (Tr. Ct. No. 30,872).
 No. 06-16-00225-CR         v.                         Opinion delivered by Justice Burgess, Chief
                                                       Justice Morriss and Justice Moseley
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Charles Joseph Bandy, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED DECEMBER 6, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk